 

oO Oo sD A FS WH LY

mW BR MYM NY PN Dee ee ee ee ee
on A nA B&B BH SW KF 5S oO wa KR Om BOW BS ES SO

 

 

Case 2:19-cr-00255-JLR Document 16-1 | Filed 12/20/19 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO, CR19-255 JLR
Plaintiff,
DISCOVERY PROTECTIVE ORDER
Vv.
JOSEPH SCOTT,
Defendant,

 

 

This matter, having come to the Court’s attention on the Stipulation for Entry of a
Discovery Protective Order, having considered the motion, and being fully advised in this
matter, hereby enters the following PROTECTIVE ORDER:

1. Protected Material

The following documents and materials are deemed Protected Material. The

|| United States will make available copies of the Protected Materials, including those filed

under seal, to defense counsel to comply with the government’s discovery obligations.
Possession of copies of the Protected Materials is limited to the defense attorneys of
record, and investigators, paralegals, law clerks, experts, transcriptionists, and assistants
for the attorneys of record (hereinafter collectively referred to as members of the defense

team). This category of Protected Materials will be marked and labeled as

“PROTECTED” by the government:

DISCOVERY PROTECT IVE ORDER - i UNITED STATES ATTORNEY

: _ 700 STEWART STREET, SUITR 5220
United States v. Scott, CR19-255 JLR SEATTLE, WA 98101

(206) 553-7970

 
oOo oo ~s DH w BP WH YP

eo wa HR mW fF WN KF ODO CO ee HD De SP WY KS

 

 

Case 2:19-cr-00255-JLR Document 16-1 Filed 12/20/19 Page 2 of 4

a. Grand Jury transcripts and exhibits;

b. Recorded statements and associated transcripts;

C. Photographs; and

d. Reports or other materials containing identifying about the alleged

minor victim and his/her family.

2. Scope of Review of Protected Material

Defense attorneys of record and members of the defense team may display and
review the Protected Material with the defendant. The attorneys of record and members
of the defense team acknowledge that providing copies of the Protected Material to the
defendant and other persons is prohibited, and agree not to duplicate or provide copies of
Protected Material to the defendant and other persons.

3, Consent to Terms of Protective Order .

Members of the defense team shall provide written consent and acknowledgement
that they will each be bound by the terms and conditions of this Protective Order. The
written consent need not be disclosed or produced to the United States unless requested
by the Assistant United States Attommey and ordered by the Court.

4, Parties’ Reciprocal Discovery Obligations

Nothing in this order should be construed as imposing any discovery obligations
on the government or the defendant that are different from those imposed by case law and
Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.

5. Filing of Protected Material

Any Protected Material or information contained therein that is filed with the
Court in connection with pre-trial motions, trial, sentencing, or other matter before this
Court, shall be filed under seal and shall remain sealed until otherwise ordered by this
Court. This does not entitle either party to seal their filings as a matter of course. The
parties are required to comply in all respects to the relevant local and federal rules of

criminal procedure pertaining to the sealing of court documents.

DISCOVERY PROTECTIVE ORDER - 2 UNITED STATES ATTORNEY

: , 700 STEWART STREBY, SUITE 5220
United States v. Scott, CR19-255 JLR. . SRATTLE, WA 98101

(206) 553-7970

 
 

 

Oo oCcoF SN DH Ww BW Ne

ON MN YN NN NO Se SB Se SFP SP SE ES Se hh Slr
co ~a oO wo BB WwW NH KF Oo eC wmwHN Do SF WKH FF &

 

 

Case 2:19-cr-00255-JLR Document 16-1 Filed 12/20/19 Page 3 of 4

6, Non-termination

The provisions of this Order shall not terminate at the conclusion of this
prosecution.

7. Violation of Protective Order

Any violation of any term or condition of this Order by the Defendant, his
attorney(s) of record, or any member of the defense team may result in contempt of court, —

and/or monetary or other sanctions as deemed appropriate by this Court.
Hf

ff

ff
DISCOVERY PROTECTIVE ORDER - 3 UNITED STATES ATTORNEY
United States v, Scott, CR19-255 JLR 700 STEWART STREET, SUITE 5220

SEATTLE, WA 98101
(206) 553-7970

 
 

Oo fo 7 DH A Bb WW NY

mown Ww NY NY NY ON NM NOE Be SP OP Pe Pele lL Ure
fe es SO OO SO or oo

 

 

Case 2:19-cr-00255-JLR Document 16-1 Filed 12/20/19 Page 4 of 4

If the defendant violates any term or condition of this Order, the United States
reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
any criminal charges relating to the Defendant’s violation.

DATED this Q2 day of____ ¥Beodun, 2019.

OD. 2.393,

JAMES L. ROBART
United State District Judge

Presented by:

s/ Matthew P. Hampton
MATTHEW P,. HAMPTON
Assistant United States Attorney

s/ Corey Endo
COREY ENDO
Assistant Federal Defender

DISCOVERY PROTECTIVE ORDER - 4 UNITED STATES ATTORNEY

; , . 700 STEWART STREET, SUITE 5220
United States v. Scott, CR19-255 JLR SEATTLE, WA $8101

(206) 553-7970

 
